DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on June 22, 2021. 

Status of Claims
Claims 6, 7, 23 and 24 have been amended. Claims 9-18 and 25-28 have been withdrawn. No new claim has been added.  Claims 1-28 are pending. Claims 1-8 and 19-24 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 06/22/2021 have been entered.  The minor informalities have been addressed by amendments and objections to claims 6, 7, 23 and 24 thereto are withdrawn accordingly. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 06/22/2021 have been fully considered. 
Applicant argues that the claim 1 and its dependent claims are not prima facie obvious over cited prior arts including Ouyang et al. (US 2016/0067692 A1, hereinafter “Ouyang’692”) and Ouyang et al. (US 2014/0356280 A1, hereinafter “Ouyang’280”). 
Applicant argues that: 
both a fluoride source and a zinc source. Ouyang ’280 is specifically directed to preparing compounds designated as DZ-1. This specific compound is different from the specific compound of the primary reference, UCB-4.  There is simply no suggestion in either reference to use a solution comprising a fluoride source and a zinc source in delaminating the borosilicate layered zeolite precursor B-SSZ-70. One of ordinary skill in the art looking at the two references would never consider combining the teachings as each reference is designed to prepare a particular compound by its process. Adding a zinc source from the secondary reference, wherein the particular compound DZ-1 is being prepared, to the process of the primary reference, where a totally different compound is being prepared, would never be considered. See Remarks, pages 5-7.
In response, the examiner respectfully disagrees.
Regarding the claim limitation recited in claim 1, it is noted that the claim 1 directs “The process for delaminating a borosilicate layered zeolite precursor” comprising “contacting said zeolite precursor in a solution containing a zinc source and a fluoride source, wherein the borosilicate layered zeolite precursor is B-SSZ-70”. It is noted that claimed invention is interpreted as merely contacting said zeolite precursor in a solution containing a zinc source and a fluoride source either simultaneously or in sequence in the overall context of delaminating a borosilicate layered zeolite precursor. 
Ouyang’692 discloses a process for delaminating a borosilicate layered zeolite precursor B-SSZ-70 (paragraphs [0030]-[0031]), wherein the process comprising: contacting said zeolite precursor in a solution containing a tetrabutylammonium fluoride (claims 2 and 3), wherein the borosilicate layered zeolite precursor is B-SSZ-70 (paragraph [0031]). 
Ouyang’692 does not explicitly disclose said zeolite precursor is contacted with a zinc source.
In order to cure shortfall of the Ouyang’692, the Ouyang’280 reference was introduced. 
Ouyang’280 discloses a process for delaminating a borosilicate layered zeolite precursor comprising B-SSZ-70 (paragraphs [0094]-[0096]). Ouyang’280 discloses that if the said borosilicate zeolite precursor is heated in a salt solution of either zinc nitrate solution (claims 4 and 5) or manganese nitrate solution, the resulting material is a delaminated zeolite consisting of a high density of vacant silanol nests, which are located within 12-MR pockets on the external surface (paragraph [0009]). 
It is noted that Ouyang’280 discloses an example of a borosilicate zeolite precursor ERB-1 and DZ-1 (paragraphs [0011]-[0035]; Fig. 1 – Fig. 24).  In addition, Ouyang’280 discloses other embodiments of borosilicate zeolite precursor comprising B-SSZ-70.  Though several examples in Ouyang’280 employed borosilicate zeolite precursor ERB-1 and DZ-1 (paragraphs [0011]-[0035]; Fig. 1 – Fig. 24), the teachings of the Ouyang’280 reference is not limited to examples but to its entirety and what it suggests to one skilled in the art. Consequently, since the borosilicate zeolite precursor comprising B-SSZ-70 is disclosed in Ouyang’280, it is the examienr’s assessment that, from the teachings of Ouyang’280 in its entirety, the combinaiton of Ouyang’692 and Ouyang’280 is valid, and the combined teachings fully address the claim limtiaiton of said zeolite precursor B-SSZ-70 is contacted with a zinc source.
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Ouyang’280 reference is reasonably pertinent to the problem of the Ouyang’280, paragraph [0009]) and (2) this involves application of a known method to introduce a known delaminating agent to improve a known process for delaminating a borosilicate layered zeolite precursor B-SSZ-70 with predictable results. Consequently, the Ouyang’280 reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Ouyang’692 and Ouyang’280, one skilled in the art would reasonably design/operate the process taught by Ouyang’692 by including a step of the zeolite precursor B-SSZ-70 is contacted with a zinc source as taught by Ouyang’280 based on the motivation(s) set forth above. 

Ouyang ’280 is used after delamination in order to demetallized the delaminated product.  Ouyang’280 in no manner suggests the claimed process where a zinc source and a fluoride source are used together in a delamination procedure. Katz in no manner cures the deficiencies of Ouyang ’280 discussed above. One of ordinary skill in the art would never consider combining the disclosures in the manner suggested by the Examiner. Totally different products are being pursued in each patent document. There is no suggestion that altering the delamination procedure would even work. See Remarks, page 7.
In response, the examiner respectfully disagrees.
Regarding the claim limitation recited in claim 19, it is noted that the claim 19 directs “The process for delaminating a borosilicate layered zeolite precursor” comprising “contacting said zeolite precursor in a solution containing a zinc source and a fluoride source, wherein the borosilicate layered zeolite precursor is B-ERB-1”. It is noted that claimed invention is interpreted as merely contacting said zeolite precursor in a solution containing a zinc source and a fluoride source either simultaneously or in sequence in the overall context of delaminating a borosilicate layered zeolite precursor. 
Ouyang’280 discloses the materials after delamination and, in a preferred embodiment, delamination and contact with a reactive heteroatom metal precursor, may be useful as made. Alternatively, they may be partially demetallated to afford a more active catalyst (paragraph [0041]).  As a way of demetallation, Ouyang’280 discloses treating the zeolite precursor with ammonium fluorosilicate (i.e., a fluoride source) (paragraph [0041]). 
comprising does not necessarily exclude the step of demetallation taught by Ouyang’280 in the overall context of the process for delaminating a borosilicate layered zeolite precursor.  
It is the examiner’s assessment that the demetallation taught by Ouyang’280 is considered to be a part of process for delaminating a borosilicate layered zeolite precursor based on the motivation that the borosilicate layered zeolite precursor materials may be partially demetallated to afford a more active catalyst (Ouyang’280, paragraph [0041]). And as a way of demetallation, Ouyang’280 discloses treating the zeolite precursor with ammonium fluorosilicate (i.e., a fluoride source) (paragraph [0041]). The secondary reference Katz et al. (US 2015/0118147 A1) address the limitation of the fluoride source comprises ammonium fluoride such as tetrabutyl ammonium fluoride.

It is the examiner’s position that applicants’ arguments/evidences filed 06/22/2021, had not been fully developed enough to overcome the rejections.  In view of the foregoing, when all of the applicants’ arguments/evidences are considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Therefore, the previous rejections to claims 1-8 and 19-24 under 35 U.S.C. 103(a) are maintained. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2016/0067692 A1, hereinafter “Ouyang’692”), in view of Ouyang et al. (US 2014/0356280 A1, hereinafter “Ouyang’280”). 
In regard to claims 1, 2, 3, 4 and 5, Ouyang’692 discloses a process for delaminating a borosilicate layered zeolite precursor B-SSZ-70 (paragraphs [0030]-[0031]), wherein the process comprising:
contacting said zeolite precursor in a solution containing a tetrabutylammonium fluoride (claims 2 and 3), wherein the borosilicate layered zeolite precursor is B-SSZ-70 (paragraph [0031]). 
Ouyang’692 does not explicitly disclose said zeolite precursor is contacted with a zinc source.
Ouyang’280 discloses a process for delaminating a borosilicate layered zeolite precursor comprising B-SSZ-70 (paragraphs [0094]-[0096]). Ouyang’280 discloses that if the said borosilicate zeolite precursor is heated in a salt solution of either zinc nitrate solution (claims 4 and 5) or manganese nitrate solution, the resulting material is a delaminated zeolite consisting of a high density of vacant silanol nests, which are located within 12-MR pockets on the external surface (paragraph [0009]). 
It is noted that both the Ouyang’692 and Ouyang’280 references direct delaminating the zeolite precursor including B-SSZ-70.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process for delaminating a borosilicate layered zeolite precursor B-SSZ-70 of Ouyang’692 to provide the zeolite precursor is further contacted with a zinc source, such as zinc nitrate, as taught by Ouyang’280, because (1) if the said borosilicate zeolite precursor is heated in a salt solution of either zinc nitrate solution, the resulting material is a delaminated zeolite consisting of a high density of vacant silanol nests, which are located within 12-MR pockets on the external surface (Ouyang’280, paragraph [0009]) and (2) this involves application of a known method to introduce a known delaminating agent to improve a known process for delaminating a borosilicate layered zeolite precursor B-SSZ-70 with predictable results.

In regard to claim 6 Ouyang’692 discloses a delamination process temperature of 100 [Symbol font/0xB0]C (paragraph [0031]) which renders the recited temperature range prima facie obvious. See MPEP 2144.05.

 Ouyang’692 discloses a delamination process temperature of 100 [Symbol font/0xB0]C (paragraph [0031]). In a different embodiment of delaminating B-ERB-1 precursor, Ouyang’692 discloses a delamination process temperature of 135 [Symbol font/0xB0]C (paragraph [0028]).
In light of teachings from Ouyang’692 in its entirety, the claimed temperature ranges would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize delamination process of the borosilicate layered zeolite precursor B-SSZ-70 and utility taking into consideration the operational parameters of the delamination operation (time, reactant concentrations, pressure, throughput), the physical and chemical make-up of the borosilicate layered zeolite precursor B-SSZ-70 feed as well as the nature of the treated end-products. 

Claims 19, 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2014/0356280 A1, hereinafter “Ouyang’280”). 
In regard to claims 19 and 22, Ouyang’280 discloses a process for delaminating a borosilicate layered zeolite precursor B-EBR-1 (paragraphs [0045]-[0048]; [0053]-[0054]), wherein the process comprising:
contacting said zeolite precursor in a solution containing a zinc source of Zn(NO3)2[Symbol font/0xD7]6H2O (claim 22), wherein the borosilicate layered zeolite precursor is B-ERB-1 (paragraph [0053]). 
Ouyang’280 does not explicitly disclose said zeolite precursor is contacted with a fluoride source.
However, Ouyang’280 discloses the materials after delamination and, in a preferred embodiment, delamination and contact with a reactive heteroatom metal precursor, may be useful as made. Alternatively, they may be partially demetallated to afford a more active catalyst  Ouyang’280 discloses treating the zeolite precursor with ammonium fluorosilicate (i.e., a fluoride source) (paragraph [0041]). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process for delaminating a borosilicate layered zeolite precursor B-EBR-1 of Ouyang’280 to provide the zeolite precursor is further contacted with a fluoride source, because the materials after delamination and, in a preferred embodiment, delamination and contact with a reactive heteroatom metal precursor, may be useful as made. Alternatively, they may be partially demetallated to afford a more active catalyst (Ouyang’280, paragraph [0041]), and as a way of demetallation, Ouyang’280 discloses treating the zeolite precursor with ammonium fluorosilicate (i.e., a fluoride source) (paragraph [0041]). 

In regard to claims 23 and 24, Ouyang’280 discloses a delamination process temperature of 135 [Symbol font/0xB0]C (paragraph [0053]) which is within the recited temperature ranges. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang’280, as applied to claim 19 above, and further in view of Katz et al. (US 2015/0118147 A1, hereinafter “Katz”). 
In regard to claims 20 and 21, as set forth above, Ouyang’280 discloses treating the zeolite precursor with ammonium fluorosilicate (i.e., a fluoride source) (paragraph [0041]). 
But Ouyang’280 does not explicitly discloses the fluoride source comprises ammonium fluoride such as tetrabutyl ammonium fluoride.
Katz discloses synthesis of novel delaminated layered zeolite precursor materials prepared by fluoride/chloride anion-promoted exfoliation (Abstract). Katz discloses tetrabutyl ammonium fluoride as a suitable fluoride source for delaminating layered zeolite precursor (paragraph [0075]).  Katz discloses the layered zeolite precursors to be delaminated in accordance with the present process can be any layered zeolite material. Examples of suitable layered zeolite precursor materials include MCM-22 (P), SSZ-25, ERB-1, PREFER, SSZ-70 (e.g., Al-SSZ-70 or B-SSZ-70) (paragraph [0045]).
It is noted that both the Ouyang’280 and Katz references direct delaminating the zeolite precursor including ERB-1.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process for delaminating a borosilicate layered zeolite precursor B-EBR-1 of Ouyang’280 to provide the fluoride source comprising tetrabutyl ammonium fluoride as a delaminating agent as taught by Katz, because (1) delaminating layered zeolite precursor materials including B-ERB-1 through fluoride/chloride anion-promoted exfoliation is a known, effective delaminating method in the art as taught by Katz (paragraphs [0045]; [0075]) and (2) this involves application of a known method to introduce a known delaminating agent to improve a known process for delaminating a borosilicate layered zeolite precursor B-EBR-1 with predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772